              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH FETSURKA, et al.,                :
                                       :
                      Plaintiffs       :       Case No. - 2:20-cv-05857
                                       :
             v.                        :
                                       :
DANIELLE OUTLAW, et al.,               :
                                       :
                      Defendants       :

                      DECLARATION OF BRANDON COMBS

      I, Brandon Combs, am competent to state and declare the following based on

my personal knowledge:

 1.   I am the President of Firearms Policy Coalition, Inc. (“FPC”), a Plaintiff in

      this action. I am authorized to testify on behalf of FPC as to matters set forth

      in this Declaration.

 2.   I have held the position of president of FPC since FPC was founded in 2014.

      As its president, I am duly authorized to act on behalf of the organization.

 3.   FPC is a non-profit organization incorporated under the laws of Delaware,

      with places of business in Pennsylvania, California, Nevada, Idaho, and

      other states.

 4.   FPC’s purposes are: (A) To protect and defend the Constitution of the

      United States and the People’s rights, privileges and immunities deeply


                                           1
     rooted in this Nation’s history and tradition, especially the inalienable,

     fundamental, and individual right to keep and bear arms; (B) To protect,

     defend, and advance the means and methods by which the People of the

     United States may exercise those rights, including, but not limited to, the

     acquisition, collection, transportation, exhibition, carry, care, use, and

     disposition of arms for all lawful purposes, including, but not limited to,

     self-defense, hunting, and service in the appropriate militia for the common

     defense of the Republic and the individual liberty of its citizens; (C) To

     foster and promote the shooting sports and all lawful uses of arms; and, (D)

     To foster and promote awareness of, and public engagement in, all of the

     above.

5.   The purposes of FPC include defending and promoting the People’s rights—

     especially the fundamental, individual Second Amendment right to keep and

     bear arms—advancing individual liberty, and restoring freedom.

6.   FPC serves its members, supporters who have all the indicia of membership,

     and the public through legislative advocacy, grassroots advocacy, litigation

     and legal efforts, research, education, outreach, and other programs.

7.   FPC also operates a Hotline, accessible by phone, email, and on the Internet,

     where FPC members and supporters, and members of the public, can submit




                                        2
     reports of, inter alia, violations of their rights and requests for information

     about how to comply with various firearm laws that apply to them.

8.   FPC has members and supporters who reside in Pennsylvania, including in

     Philadelphia, and in other states.

9.   In addition to Plaintiffs Fetsurka and Sieck, FPC has members and

     supporters who are law-abiding residents of Philadelphia, Pennsylvania who

     do not have a LTCF and do not fit one of the exemptions to the

     Commonwealth’s and City’s criminal laws prohibiting carry of firearms in

     public, but wish to carry loaded firearms in public for lawful purposes

     including self-defense, and would do so forthwith but for the challenged

     laws, policies, and enforcement practices.

10. FPC’s law-abiding members and supporters in Philadelphia who do not have

     a LTCF but who wish to carry have been adversely and directly harmed by

     Defendant’s enforcement of the laws, regulations, policies, practices, and

     customs challenged in this action.

11. FPC represents the interests of all its members and supporters who, like

     Plaintiffs Fetsurka and Sieck, are completely prohibited, on pain of criminal

     punishment and permanent deprivation of Second Amendment rights, from

     carrying firearms in public in Philadelphia for lawful purposes including

     self-defense.



                                          3
12. Because of Defendant’s enforcement of the laws, regulations, policies,

    practices, and customs challenged herein, including Defendants City of

    Philadelphia and Philadelphia Police Commissioner Danielle Outlaw’s

    (“Philadelphia Defendants”) closure of their Gun Permit Unit (“GPU”), FPC

    has suffered a diversion of organizational resources to identify and/or

    counteract the Defendants’ unlawful actions, as well as a frustration of the

    organization’s mission.

13. Many FPC members and supporters have contacted the organization and its

    Hotline because they have been unable to schedule an appointment to submit

    an application or obtain a LTCF from Philadelphia Defendants, and thus

    lawfully exercise their right to bear arms because they have twice closed

    their GPU, the enormous backlog of appointments rendering access to the

    GPU to submit an application impossible.

14. I have seen a photograph of a posted sign at Philadelphia Defendants’s GPU

    calling its services “non-essential”.

15. My understanding, based upon reports by FPC members and members of the

    public in and around Philadelphia, as well as my own review of their laws,

    policies, and enforcement practices, Philadelphia Defendants cause: 1) their

    GPU to have less staff, resources, and capabilities than necessary to timely

    provide constitutionally required services that are necessary to access and



                                        4
    exercise a fundamental, individual right; 2) their GPU to impose burdens far

    beyond what is required to determine if an applicant is “disqualified from

    exercising Second Amendment rights”; 3) their GPU to treat the GPU’s

    firearm-related services dis-favorably compared to the Philadelphia

    Defendants’ other services, thus making the right to keep and bear arms a

    “second-class right, subject to an entirely different body of rules than the

    other Bill of Rights guarantees” that is “singled out for special—and

    specially unfavorable—treatment”; and, 4) a denial of law-abiding

    Philadelphians’ constitutional right and ability to carry loaded, operable

    firearms in public.

16. FPC is participating in this case on behalf of its members and supporters,

    including the named Plaintiffs, and similarly situated individuals.

17. Defendants’ laws and orders, and their enforcement policies, orders,

    practices, customs, and actions challenged herein, have cause FPC to expend

    and divert resources to identify and/or counteract the Defendants’ unlawful

    actions.

18. FPC has been and continues to be adversely and directly harmed, and has

    and continues to have its purposes and mission frustrated, because of

    Defendants’ laws and orders, and their enforcement policies, orders,

    practices, customs, and actions challenged herein.



                                       5
19. As a result of their laws, policies, and enforcement practices, and the

    Defendants’ implementation of these orders and policies, FPC has incurred

    costs due to receiving, investigating, and responding to requests from its

    members, supporters, and the public.

20. All of these costs, such as expenditures of time and money, caused by

    Defendants’ laws and policies, and their enforcement thereof, come at the

    expense of other priorities that FPC would otherwise pursue.

21. Since the Philadelphia Defendants’ GPU closure on or about November 18,

    2020, I have personally reviewed many recent public reports posted as

    comments to FPC’s social media platforms, as well as FPC Hotline reports

    and requests for assistance, caused by Defendants’ laws and policies, and

    enforcement thereof.

22. I am further aware that FPC Director of Legal Strategy, and attorney of

    record, Adam Kraut (“Mr. Kraut”) has spoken with several FPC members

    and supporters in the City of Philadelphia who submitted FPC Hotline

    reports and requests for assistance that I have seen, and who are not named

    plaintiffs in this action but are affected by Defendants’ laws and policies,

    and enforcement thereof, like FPC members and Plaintiffs Fetsurka and

    Sieck.




                                      6
23. The following facts and circumstances were reported to FPC by some of its

    members and supporters in Philadelphia:

       a. On November 22, 2020, FPC member and supporter Robert R., who

          requested that we not disclosure his full name due to safety concerns,

          reported that he is a resident of the City of Philadelphia and wanted to

          carry a handgun in public for self-defense but was being prevented

          from it because of Defendants’ laws, policies, and enforcement

          practices. Mr. R reported that he had previously successfully

          contacted the Philadelphia Defendants’ GPU after it reopened from its

          prior closure in July 2020, and was able to schedule an appointment

          for on or about September 10, 2020. Mr. R reported that, because he

          was told that he came in contact with a potentially COVID positive

          individual at work, he attempted to contact the Philadelphia

          Defendants’ GPU multiple times to change his appointment as he

          could not go in-person to the scheduled appointment. Mr. R reported

          that he utilized both numbers on the Philadelphia Defendants’ GPU’s

          website but was unable to reach an individual to cancel or reschedule

          his appointment. Mr. R reported that he has also spoken to several

          personal friends who are sworn police officers employed by the

          Philadelphia Defendants’ and was informed by them that GPU



                                      7
   appointments are now around one year into the future from whenever

   Philadelphia Defendants re-open their GPU. Mr. R reported that he is

   concerned for his safety and wishes to carry a firearm in public for

   self-defense. Mr. R reported that he is particularly concerned about

   robberies and assaults that prevalently occur in the area around where

   he lives and takes walks in Philadelphia.

b. On November 22, 2020, Mr. Lim reported that he is a resident of the

   City of Philadelphia and wanted to carry a handgun in public for self-

   defense but was being prevented from it because of Defendants’ laws,

   policies, and enforcement practices. Mr. Lim reported that he had

   previously completed a paper LTCF application and attempted to

   bring it to the Philadelphia Defendants’ GPU at some time in March

   or April 2020. Mr. Lim reported that he was unaware that the

   Philadelphia Defendants had closed their GPU prior to his arrival. Mr.

   Lim reported that he subsequently spoke to a friend who told him that

   he had an LTCF application appointment in August or September of

   2020, making Mr. Lim aware of a substantial delay in being able to

   submit an application. Mr. Lim reported that he wished to mail his

   application to Philadelphia Defendants’ GPU but could not under their

   policies and practices of requiring appointments and physical, in-



                               8
          person hand delivery of LTCF applications. Mr. Lim reported that he

          was unaware that the GPU reopened in July, as they did not collect his

          name, phone, or email and attempt to reach him, and just saw on the

          news that the Philadelphia Defendants’ had shut their GPU down

          again. Mr. Lim reported that there were two kids who were shot two

          blocks away from where he resides and that he is constantly alerted to

          shootings in the area. Mr. Lim also reported that rioters destroyed

          property nearby and have been known to harass people walking down

          the street. Mr. Lim further reported that his mother had been harassed

          in a threatening manner by individuals while attempting to get

          groceries. Mr. Lim is concerned about the safety of himself and his

          older parents and wishes to carry a firearm in public for self-defense.

24. If the Defendants’ laws, orders, and enforcement policies, practices, and

    customs challenged in this case are not enjoined, based upon the current

    volume of FPC Hotline reports and requests and my years of experience

    with such matters, I expect that FPC will receive dozens, and potentially

    hundreds, of similar reports and requests for assistance in the coming weeks

    that FPC will necessarily have to review, investigate, and respond to.

25. If the Defendants’ laws, orders, and enforcement policies, practices, and

    customs challenged in this case are not enjoined, additional harm will result



                                       9
      in the form of ongoing damages and irreparable harm to FPC and its

      members, and similarly situated members of the public.

I declare under penalty of perjury that the foregoing is true and accurate to the best

of my information, knowledge and belief.


Date: November 23, 2020                             _________________________
                                                    Brandon Combs




                                         10
